          5:18-cv-02011-E




     THE LAW OFFICES OF JUDITH S. LELAND, APLC
 1
     7007 Washington Avenue, Suite 240                                                            c.     u ; '_                , . ;-r
 2   Whittier, CA 90602                                                                  ~               ~ ~                 - -"
     Telephone:(562)904-6955
 3   Facsimile: (562)632-1301                                                                      ~            s ~ '~ `~
     JUDITH S. LELAND (State Bar No: 63747)                                                       ~.-~ --.. . -             _, .~
 4                                                                                        CENTRAL DiSTRiCT OF CAL.
     MICHAEL T. KEATING (State Bar No: 266562)                                               Qy
 5   E-mail: tracey@disabilitylawfirm.com                                                                                         -~
     Attorneys for Plaintiff
 6   NICOLA T. HANNA
 7   United States Attorney
     DOROTHY A. SCHOUTEN
 8   Assistant United States Attorney
     Chief, Civil Division
 9   ROBYN-MARIE LYON MONTELEONE
10   Assistant United States Attorney
     Chief, General Civil Section
11   PTRICK W.SNYDER,CSBN 260690
     Special Assistant United States Attorney
12           Social Security Administration
13           160 Spear Street, Suite 800
             San Francisco, CA 94105
14           Telephone:(415)977-8927
            Facsimile:(415)744-0134
15          Email: marla.letellier@ssa.gov
16           Attorneys for Defendant
                   UNITED STATES DISTRICT COURT
17                CENTRAL DISTRICT OF CALIFORNIA
18                       EASTERN DIVISION
     GREGORY ALLEN WILLIAMS,   ) Case No. EDCV 18-2011-E
19
20             Plaintiff,                                                          ORDER AWARDING
21                                                                       EQUAL ACCESS TO JUSTICE
             v.                                                          ACT ATTORNEY FEES
22 ANDREW M. SAUL', Acting                                               PURSUANT TO 28 U.S.C.§ 2412(d)
23 Commissioner of Social Security,
24
               Defendant.
25
26
27
     1 Initially, Plaintiff commenced this action against Nancy A. Berryhill, Acting Commissioner ofthe Social Security
2g   Administration. On June 4, 2019, Andrew M. Saul became the Commissioner ofthe Social Security Administration, replacing
     Acting Commissioner Nancy A. Berryhill. Pursuant to Rule 25(d)ofthe Federal Rules of Civil Procedure, Andrew M. Saul
     should be substituted, therefore, for Acting Nancy A. Berryhill as the defendant in this suit. No further action need be taken to
     continue this suit by reason ofthe last sentence of42 U.S.C. § 405(g).
       5:18-cv-02011-E




 1         Based upon the parties' Stipulation for the Award and Payment of Eq
 2 Access to Justice Act Fees, IT IS ORDERED that fees in the amount of THR
 3 THOUSAND SEVEN HUNDRED and TWENTY-NINE Dollars and 60ce
 4 [$3,729.60] as authorized by 28 U.S.C. § 2412(d), be awarded subject to the ter
 5   ofthe Stipulation
 6
 7 Dated:        3
                                   HONORABLE CHARLES F. EICK
 8                                 UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
